     Case 1:20-cv-00625-NONE-EPG Document 34 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE DESHAWN BARNES,                          No. 1:20-cv-00625-NONE-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   VAN NESS,
                                                      (Doc. Nos. 29, 30, 31, 32)
15                      Defendant.
16

17          Antoine Barnes (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 18, 2020, plaintiff filed a notice (Doc. No. 29), which the assigned

21   magistrate judge construed as, among other things, a motion for an order under the All Writs Act.

22   On December 3, 2020, plaintiff filed what the magistrate judge construed as a motion for

23   injunctive relief. (Doc. No. 31.)

24          On December 3, 2020, the magistrate judge issued findings and recommendations,

25   recommending “that Plaintiff’s filing (ECF No. 29), which the Court construes as a request for an

26   order under the All Writs Act, be DENIED.” (Doc. No. 30 at p. 5.) On December 7, 2020, the

27   magistrate issued findings and recommendations, recommending that “Plaintiff’s filing (ECF No.

28   31), which the Court construes as a motion for injunctive relief, be DENIED,” and that “[a]ll
                                                      1
     Case 1:20-cv-00625-NONE-EPG Document 34 Filed 01/25/21 Page 2 of 2


 1   future requests for injunctive relief that Plaintiff files be summarily denied if they are clearly

 2   unrelated to this case.” (Doc. No. 32 at p. 5.)

 3          Plaintiff was provided an opportunity to file objections to both findings and

 4   recommendations. The deadline to file objections has passed and plaintiff has not filed objections

 5   or otherwise responded to either findings and recommendations.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 8   magistrate judge’s findings and recommendations are supported by the record and by proper

 9   analysis.

10          Accordingly,

11          1.      The findings and recommendations issued on December 3, 2020, (Doc. No. 30),

12                  and the findings and recommendations issued on December 7, 2020, (Doc. No.

13                  32), are adopted in full;

14          2.      Plaintiff’s November 18, 2020 filing, (Doc. No. 29), which the court construes as a

15                  request for an order under the All Writs Act, is denied;

16          3.      Plaintiff’s December 3, 2020 filing, (Doc. No. 31), which the court construes as a

17                  motion for injunctive relief, is denied; and

18          4.      All future requests for injunctive relief that plaintiff files will be summarily denied

19                  if they are clearly unrelated to this case.

20   IT IS SO ORDERED.
21
        Dated:     January 25, 2021
22                                                          UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        2
